 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA C. SAMUELIAN,                               No. 2:18-cv-2516-JAM-KJN PS
12
                         Plaintiff,
13
              v.
14                                                       FINDINGS AND RECOMMENDATIONS
      U.S. TREASURY, et al.,
15

16                       Defendants.
17

18          On September 17, 2018, plaintiff Sandra Samuelian commenced the instant action against

19   the U.S. Treasury, the California Treasury, Sacramento County, and the California Board of

20   Equalization requesting a refund of certain alleged overpayments. (ECF No. 1.) However, this

21   action is duplicative of an earlier action filed by plaintiff on April 23, 2018, against the same

22   defendants, likewise seeking a refund of alleged overpayments. See 2:18-cv-995-JAM-EFB. To

23   the extent that plaintiff wishes to modify or assert additional claims against the named defendants,

24   she is required to seek leave to amend her complaint, as necessary, in the earlier action in lieu of

25   filing a new, duplicative action.

26          In recommending dismissal of this duplicative action, the court expresses no opinion

27   regarding the potential merits of plaintiff’s claims.

28   ////
                                                         1
 1          Therefore, IT IS HEREBY RECOMMENDED that:

 2          1. This action be dismissed as duplicative.

 3          2. Plaintiff’s motion to proceed in forma pauperis in this action (ECF No. 2) be denied as

 4              moot.

 5          3. The Clerk of Court be directed to close this case.

 6          These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 8   days after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

11   shall be served on all parties and filed with the court within fourteen (14) days after service of the

12   objections. The parties are advised that failure to file objections within the specified time may

13   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

14   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

15          IT IS SO RECOMMENDED.

16   Dated: November 14, 2018

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
